Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan McClure on June 16, 2021.

The application has been amended as follows: 

	Claims 1-8, 10-13, 17-18, and 20-23 are pending and allowed.  Claims 9, 14-16, and 19 are cancelled.

	In Claim 3, line 4, insert - -the- - before “integrated panel tabs”.
	In Claim 5, line 1, replace “deflects” with - -deflects and flexes- -.
	In Claim 17, lines 1-2, replace “wherein each of the central, upper, lower, front and rear tabs deflects independently of any of the other central, upper, lower, front and rear tabs” with - -wherein each of said at least one integrated panel tabs deflects and flexes independently of any of the other said at least one integrated panel tabs- -.
	In Claim 18, line 9, delete “and”.

	In Claim 20, replace “19” with - -18- -.
	In Claim 23, lines 1-2, replace “wherein each of the central, upper, lower, front and rear tabs deflects independently of any of the other central, upper, lower, front and rear tabs” with - -wherein each of said at least one integrated panel tabs deflects and flexes independently of any of the other said at least one integrated panel tabs- -.

Reasons for Allowance
The following is an updated examiner’s statement of reasons for allowance for claim 6 and newly for claim 18: 
	The prior art alone nor in combination discloses of a helmet with at least one integrated panel tab that is formed by cutting a pattern into the shell in combination with a compression spring located with an enclosure located at a position corresponding to said at least one integrated panel tab, and where the compression spring is operatively coupled to a member force plate, the compression spring applying a force to the member force plate in combination with an electronic membrane within the enclosure, the member force plate being operatively coupled to the electronic membrane.  The closest piece of prior art is Yang (US 2017/0042738 A1).  However, Yang does not disclose of a compression spring located with an enclosure located at a position corresponding to said at least one integrated panel tab.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732